         Case 1:18-cv-01784-RAH Document 85 Filed 10/30/20 Page 1 of 1




           In the United States Court of Federal Claims
                                         No. 18-1784C
                                    Filed: October 30, 2020
                                   NOT FOR PUBLICATION


 ROBERT J. LABONTE, JR.,

                    Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                            ORDER

        For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the defendant’s motion to dismiss (ECF 74) the complaint for failure to state a claim under Rule
12(b)(6) of the Rules of the Court of Federal Claims is GRANTED, and the complaint’s first
claim for relief for disability-retirement is DISMISSED with prejudice.

       The defendant’s motion to dismiss (ECF 74) the complaint for lack of jurisdiction under
Rule 12(b)(1) of the Rules of the Court of Federal Claims is GRANTED, and the complaint’s
second claim for relief under the due process clause of the fifth amendment is DISMISSED
without prejudice.

       The plaintiff’s motion for judgment on the administrative record (ECF 68) and the
defendant’s cross-motion for judgment on the administrative record (ECF 74) are DENIED as
moot.

        The Clerk is directed to enter final judgment for the defendant and close the case. No
costs are awarded.

       It is so ORDERED.

                                                                    s/Richard A. Hertling
                                                                    Richard A. Hertling
                                                                    Judge
